Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salman et al. Publication No. US 2010/0328826 in view of Tsai et al. Publication No. US 2021/0118882.
Regarding claim 1, Salman discloses an integrated circuit device, comprising:
an output buffer circuit [Fig. 5, comprising transistors 511, 521] having an input terminal coupled to receive an input signal [Fig. 5, signals from 510, 520] and an output terminal coupled to provide an output signal [Fig. 5, the output/middle node of the transistors], the output buffer circuit including at least one insulated field effect transistor [Fig. 5, one of the transistors 511, 521]; and a first electrostatic discharge (ESD) protection circuit structure coupled to the output terminal [Fig. 5, diode 513/523 is coupled to the output terminal of the two transistors] wherein the output signal is provided external to the integrated circuit device.

	Tsai discloses an integrated circuit that includes a circuit formed on a semiconductor substrate, further includes a field effect transistor [Fig. 6, transistor having a source, drain, and gate 62, 63, and 64] that includes a plurality of substantially horizontally disposed channels [Fig. 6, channels 86] that are substantially vertically aligned [channels 86 are horizontally disposed channels that are vertically aligned as shown].
	Salman and Tsai are integrated circuits with transistors.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Tsai’s transistor, for the benefit of reducing the parasitic capacitance of the integrated circuit.
	Regarding claim 2, Salman discloses that the output buffer circuit includes a p-type FET and an n-type FET, wherein the p-type FET and the n-type FET each have a drain terminal commonly coupled to the first ESD protection circuit structure [Fig. 5, the drain terminals of 511 and 521 are commonly coupled to the first ESD diode structure as shown].  
However, Salman does not disclose that the p-type and n-type FET include a plurality of substantially horizontally disposed channels that are substantially vertically aligned.
	Tsai discloses an integrated circuit that includes a circuit formed on a semiconductor substrate, further includes a field effect transistor [Fig. 6, transistor 
	Regarding claim 3, Salman discloses that the p-type IGFET and n-type IGFET, each have a control gate terminal commonly coupled to receive the input signal [Fig. 5, the gates of the transistors 511 and 521 are commonly connected to the pre driver circuit, the pre-drive circuit can consists of both pre-driver circuit 510 and 520 together].
	Regarding claim 4, Salman discloses that the n-type IGFET has a source terminal coupled to receive a first power supply potential [Fig. 5, source of 521 is coupled to Vss], the first power supply potential is received external to the integrated circuit device [Fig. 5, Vss is received external to the IC device].
	Regarding claim 5, Salman discloses that the p-type IGFET has a source terminal coupled to receive a second power supply potential [Fig. 5, source of 511 is coupled to receive Vdd 501], the second power supply potential is received external to the integrated circuit device [Fig. 5, Vdd is received external to the integrated circuit device].
	Regarding claim 6, Salman discloses that the first ESD circuit structure has a first terminal coupled to receive the first power supply potential [Fig. 5, diode 523 has its terminal coupled to Vss].
claim 7, Salman discloses that the first ESD circuit structure has a second terminal coupled to receive the second power supply potential [Fig. 5, cathode of 523 is coupled to Vdd].
	Regarding claim 8, Salman discloses that the first power supply potential is a ground potential [Fig. 5, Vss].
	Regarding claim 9, Salman discloses that a resistor having a first terminal electrically connected to the output terminal of the output buffer circuit and a second terminal electrically connected to the first ESD protection circuit structure [Fig. 5, resistor 516 is connected between the output buffer and the diode structure 523].
	Regarding claim 20, Salman discloses a semiconductor substrate [Fig. 1-2; substrate 101] providing a first region; a second region formed over the first region; the at least one insulated gate field effect transistor (IGFET) is formed in the second region; and the first ESD protection circuit structure is substantially formed within the first region [as shown in Fig. 1-4].
Claims 12, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salman et al. Publication No. US 2010/0328826 in view of Tsai et al. Publication No. US 2021/0118882, and further in view of Huang et al. Publication No. US 2003/0107856.
Regarding claim 12, Salman and Tsai do not disclose an internal circuit.
Huang discloses an electrostatic discharge protection circuit, comprising: an internal circuit [Fig. 2, 11] coupled between a first power supply potential [Fig. 2, Vss] and a second power supply potential [Fig. 2, Vdd]; a second ESD protection circuit structure 
However, Huang does not disclose that the internal circuit including a transistor including a plurality of substantially horizontally disposed channels that are substantially vertically aligned.
Tsai discloses an integrated circuit that includes a circuit formed on a semiconductor substrate, further includes a field effect transistor [Fig. 6, transistor having a source, drain, and gate 62, 63, and 64] that includes a plurality of substantially horizontally disposed channels [Fig. 6, channels 86] that are substantially vertically aligned [channels 86 are horizontally disposed channels that are vertically aligned as shown].   Salman and Tsai are integrated circuits with transistors.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Tsai’s transistor, for the benefit of reducing the parasitic capacitance of the integrated circuit.
	Regarding claim 16, Salman discloses that the second ESD circuit structure includes a SCR circuit [par. 0004].
	Regarding claim 17, Huang discloses that the internal circuit is not electrically connected to receive an externally provided signal [Fig. 2, internal circuit 11 is not electrically connected to receive an external signal].
	Regarding claims 18-19, Huang does not explicitly disclose that the internal circuit provides a p-type FET and an n-type FET inverter.  Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. 
Tsai discloses an integrated circuit that includes a circuit formed on a semiconductor substrate, further includes a field effect transistor [Fig. 6, transistor having a source, drain, and gate 62, 63, and 64] that includes a plurality of substantially horizontally disposed channels [Fig. 6, channels 86] that are substantially vertically aligned [channels 86 are horizontally disposed channels that are vertically aligned as shown].   Salman and Tsai are integrated circuits with transistors.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Tsai’s transistor, for the benefit of reducing the parasitic capacitance of the integrated circuit.
Allowable Subject Matter
Claims 10-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 10: The prior art does not disclose that the diode including a plurality of substantially horizontally disposed current carrying regions that are substantially vertically aligned.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not disclose that the diode including a plurality of substantially horizontally disposed current carrying regions that are substantially vertically 
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant comments on pages 11-12 of the REMARKS that “One skilled in the art, considering the need to provide low capacitance structures as taught by Salman, would not look to structures whose primary purpose is for increased capacitance, as taught in Tsai.  
In response to applicant's above argument, the Examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .  
Furthermore, the Examiner points out that claim does not positively recite any limitation regarding to lower or higher capacitance.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/     Primary Examiner, Art Unit 2836